— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered January 5, 1984, convicting him of violating Vehicle and Traffic Law § 1192 (3), after a nonjury trial, and imposing sentence.
Judgment affirmed.
The defendant’s contentions with respect to the destruction of a videotape of a coordination test and to the admissibility of the results of a breathalyzer test administered by the police have not been preserved for our review (CPL 470.05 [2]), and upon the facts of this case, we decline to exercise our discretion to reach either issue in the interest of justice. Mollen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.